Name: 95/548/EC: Council Decision of 17 November 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-12-22

 Avis juridique important|31995D054895/548/EC: Council Decision of 17 November 1995 appointing an alternate member of the Committee of the Regions Official Journal L 310 , 22/12/1995 P. 0072 - 0072COUNCIL DECISION of 17 November 1995 appointing an alternate member of the Committee of the Regions (95/548/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat as a member of the Committee has become vacant following the resignation of Ms A. Brandenburg-Vogelzang, notified to the Council on 7 November 1995; Having regard to the proposal from the Netherlands Government, HAS DECIDED AS FOLLOWS: Sole Article Mr A. B. Sakkers is hereby appointed a member of the Committee of the Regions in place of Ms Brandenburg-Vogelzang for the remainder of the latter's term office, which runs until 25 January 1998. Done at Brussels, 17 November 1995. For the Council The President P. SOLBES MIRA